UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 June 2010 Date of Report (Date of Earliest Event Reported) Embotelladora Andina S.A. (Exact name of registrant as specified in its charter) Andina Bottling Company, Inc. (Translation of Registrant´s name into English) Avda. El Golf 40, Piso 4 Las Condes Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form 6-K is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes No X 1 MATERIAL EVENT CORPORATE NAME:EMBOTELLADORA ANDINA S.A. SECURITIES REGISTRY :00124 TAXPAYER I.D.:91.144.000-8 The following is reported by virtue of the stipulations in Article 9 and subparagraph 2 of Article 10 of Law 18,045, and the provisions in Section II.B.3 of General Rule No. 30 of the Chilean Superintendency of Securities and Insurance: INTERIM DIVIDEND N° 172 As authorized by the Regular Shareholders’ Meeting held April 13, 2010, the Board in its meeting held June 29, 2010, resolved to distribute the following amounts as interim dividend N° 172: a)$8.5 (eight pesos and five cents) per Series A share; and, b)$9.35 (nine pesos and thirty five cents) per Series B share. This dividend will be paid on account of income from the 2010 fiscal year, and will be available to shareholders beginning July 27, 2010.The Shareholders Registry will close on July 21, 2010 for payment of this dividend. Santiago, June 30, 2010 Jaime Cohen A. Chief Legal Officer Embotelladora Andina S.A. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Santiago, Chile. EMBOTELLADORA ANDINA S.A. By: /s/ Osvaldo Garay Name:Osvaldo Garay Title:Chief Financial Officer Santiago, June 30, 2010 3
